
	
		II
		111th CONGRESS
		1st Session
		S. 196
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2009
			Mr. Dodd (for himself,
			 Mr. Lieberman, Mr. Kerry, and Mr.
			 Kennedy) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Quinebaug and Shetucket Rivers Valley
		  National Heritage Corridor Act of 1994 to increase the authorization of
		  appropriations and modify the date on which the authority of the Secretary of
		  the Interior terminates under the Act. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Quinebaug and Shetucket Rivers
			 Valley National Heritage Corridor Amendments Act of
			 2009.
		2.Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor
			(a)Termination of authoritySection 106(b) of the Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended by striking September 30,
			 2009 and inserting September 30, 2015.
			(b)Evaluation;
			 reportSection 106 of the Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449)
			 is amended by adding at the end the following:
				
					(c)Evaluation;
				report
						(1)In
				generalNot later than 3 years before the date on which authority
				for Federal funding terminates for the Corridor, the Secretary shall—
							(A)conduct an
				evaluation of the accomplishments of the Corridor; and
							(B)prepare a report
				in accordance with paragraph (3).
							(2)EvaluationAn
				evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
				progress of the management entity with respect to—
								(i)accomplishing the
				purposes of this title for the Corridor; and
								(ii)achieving the
				goals and objectives of the management plan for the Corridor;
								(B)analyze the
				Federal, State, local, and private investments in the Corridor to determine the
				leverage and impact of the investments; and
							(C)review the
				management structure, partnership relationships, and funding of the Corridor
				for purposes of identifying the critical components for sustainability of the
				Corridor.
							(3)Report
							(A)In
				generalBased on the evaluation conducted under paragraph (1)(A),
				the Secretary shall prepare a report that includes recommendations for the
				future role of the National Park Service, if any, with respect to the
				Corridor.
							(B)Required
				analysisIf the report prepared under subparagraph (A) recommends
				that Federal funding for the Corridor be reauthorized, the report shall include
				an analysis of—
								(i)ways in which
				Federal funding for the Corridor may be reduced or eliminated; and
								(ii)the appropriate
				time period necessary to achieve the recommended reduction or
				elimination.
								(C)Submission to
				congressOn completion of the report, the Secretary shall submit
				the report to—
								(i)the Committee on
				Energy and Natural Resources of the Senate; and
								(ii)the Committee on
				Natural Resources of the House of
				Representatives.
								.
			(c)Authorization of
			 appropriationsSection 109(a)
			 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of
			 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking
			 $10,000,000 and inserting $15,000,000.
			
